Citation Nr: 1119029	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a whiplash injury of the cervical spine, rated 10 percent disabling prior to May 13, 2010, and 20 percent disabling from that date.

2.  Entitlement to a higher initial rating for service-connected paresthesia of the left upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to April 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the RO in Salt Lake City, Utah that in pertinent part, granted service connection and a 10 percent rating for paresthesia of the left upper extremity, and granted an increased 10 percent rating for service-connected residuals of a whiplash injury of the cervical spine.  In a February 2011 rating decision, the RO granted an increased 20 percent rating for the cervical spine disability, effective from May 23, 2010.  However, the Board notes that the date of May 23, 2010 appears to be a typographical error, as the RO indicated that the effective date of the 20 percent rating was the date of the Veteran's May 2010 VA examination.  The Board notes that this examination was actually performed on May 13, 2010.  Hence, the issues on appeal are as stated on the first page of this decision.  Notwithstanding the effective date referred to by the RO, under the law, the commencement of payment of VA monetary benefits is delayed until the first day of the calendar month following the month in which the effective date of the award is assigned.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).  

There are other issues which are not on appeal.  In a February 2008 rating decision, the RO in pertinent part, denied secondary service connection for a thoracolumbar spine disability, enlargement of muscle tissue, chronic obstructive pulmonary disease (COPD), bilateral lower extremity radiculopathy, cranial nerve X damage, hyperlipidemia, weight loss, and an irregular appearance of the larynx, and also appealed the denial of non-service-connected pension.  A notice of disagreement was received from the Veteran as to these issues in March 2008.  A statement of the case was issued in July 2008.  As a timely substantive appeal was not received from the Veteran as to these issues, they are not in appellate status and will not be addressed by the Board.  38 C.F.R. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.

Finally, the Board notes that in its February 2005 rating decision, the RO also denied service connection for left ear hearing loss, a breathing disorder, and a thoracolumbar spine disorder.  A notice of disagreement was received from the Veteran in November 2005, and a statement of the case was issued on February 11, 2006.  On April 4, 2006, the RO received a letter from the Veteran's representative regarding these three issues, enclosing a letter and evidence from the Veteran.  A VA Form 9 (substantive appeal) was not received from the Veteran as to these issues.  Additional argument was received from the representative as to these issues later in April 2006.  By a letter to the Veteran dated in May 2006, the RO informed him that its prior decision was final as to these issues, as a VA Form 9 had not been received by April 11, 2006.  Governing regulation provides that if, within the agency of original jurisdiction, there is a question as to the timely filing of a substantive appeal, the procedures for an administrative appeal must be followed.  38 C.F.R. § 19.33.  The issue of timeliness of a substantive appeal as to these issues is referred to the RO for any appropriate action under 38 C.F.R. § 19.34.


FINDINGS OF FACT

1.  During the period prior to May 13, 2010, the Veteran's residuals of whiplash injury of the cervical spine are manifested by pain and limitation of motion; with forward flexion greater than 30 degrees and the combined range of motion of the cervical spine greater than 170 degrees, with no muscle spasm.

2.  During the period from May 13, 2010, residuals of whiplash injury of the cervical spine are manifested by forward flexion of the cervical spine to no worse than 30 degrees, with no ankylosis.

3.  The Veteran is right-handed.

4.  The Veteran's left upper extremity paresthesia is manifested by no more than mild incomplete paralysis of the ulnar nerve.

CONCLUSIONS OF LAW

1.  During the period prior to May 13, 2010, the criteria for a rating in excess of 10 percent for residuals of whiplash injury of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  During the period from May 13, 2010, the criteria for a rating in excess of 20 percent for service-connected residuals of whiplash injury of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2010).

3.  The criteria for a rating in excess of 10 percent for service-connected left upper extremity paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8616 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by letters dated in January 2004.  Additional notice was sent in March 2006, July 2008, August 2009, and April 2010, and the claims were readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The issue of the evaluation to be assigned to the now service-connected paresthesia of the left upper extremity is a "downstream" issue.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that any notice error did not affect the essential fairness of the adjudication now on appeal. The appellant was notified that his claim was awarded with an effective date of January 5, 2004, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The Board notes that the Veteran failed to report for two scheduled VA examinations in 2009.  Another VA examination was performed in May 2010.  The RO has obtained the available records from the Social Security Administration (SSA); attempts to obtain any additional records have been unsuccessful.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability of the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran contends that his service-connected residuals of whiplash injury of the cervical spine and paresthesia of the left upper extremity are more disabling than currently evaluated.

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO has rated the Veteran's service-connected residuals of whiplash injury of the cervical spine as 10 percent disabling from January 5, 2004, and 20 percent disabling from May 13, 2010, under Diagnostic Code 5237, pertaining to cervical strain.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; 20 percent for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Medical records from the Utah Division of Disability Determination Services  reflect that in February 2004, the Veteran complained of back and neck pain.  A cervical spine series showed multi-level degenerative disc changes.  A February 2004 examination by a private physician, G.J.A., MD, reflects that the Veteran complained of back and neck pain, and reported a couple of motor vehicle accidents in his past.  There was pain to palpation of the cervical spine.  Deep tendon reflexes were 1+ and symmetrical at the biceps, and motor strength was 5/5 throughout.  Neck range of motion was diminished; he could forward flex until his chin was approximately 2 inches off his chest, and he only had 10 degrees of lateral rotation to the right, and 20 degrees of lateral rotation to the left.

On VA examination in February 2004, the Veteran complained of intermittent neck pain, and recurrent neck stiffness, as well as some numbness in each upper extremity.  He denied radiculopathy to either upper extremity.  On examination, there was no palpable paraspinous tenderness.  Range of flexion and extension was described as adequate with flexion to 65 degrees and backward extension to 50 degrees with pain only on the extremes.  Lateral flexion was limited by pain to 20 degrees bilaterally.  Rotation was minimally reduced and limited by pain to 50 degrees.  On sensory examination, biceps, triceps, and brachioradialis reflexes were all 3+ equal and active and sensory perception over each upper extremity was intact.

A February 2004 X-ray study of the cervical spine showed multi-level degenerative disc changes.

A March 2004 private treatment note from J.S., PA-C, and J.C.B., M.D., reflects that the Veteran was seen for complaints of neck and lumbar spine pain, as well as numbness in the arms.  On examination of the neck, there was no spasm, and range of motion revealed limited flexion, extension and lateral bending.  Palpation of the neck revealed posterior process tenderness.  Strength and sensation were intact in the C4-T1 dermatomes and myotomes with the exception of subjective numbness in the C6-7 distribution.  Deep tendon reflexes were 2/4 at the triceps, biceps, and brachioradialis locations.  A visual inspection of the back showed no kyphosis or scoliosis, and no paravertebral spasm.  An X-ray study of the cervical spine showed degenerative change and narrowing at C5-6.  The examiner opined that the Veteran was experiencing symptoms consistent with degenerative disc syndrome of the cervical spine with a possible C6 radiculopathy.  The diagnoses were degeneration of the intervertebral disc, degneration of lumbar or lumbosacral, cervical spondylosis, and acquired spondylolisthesis.

A November 2004 VA neurosurgery consult reflects that the Veteran complained of neck pain for the past six years, and arm pain for four years.  He also complained of numbness in the area of his biceps.  On examination, muscle strength in the upper extremities was 5/5 for all major muscle groups.  Deep tendon reflexes were 1+ bilaterally at the triceps, biceps, and wrists.  A magnetic resonance imaging (MRI) scan showed moderate cervical stenosis at C6-7 on the left.  The diagnostic assessment was neck pain with bilateral upper extremity radiculopathy that did not correlate with his MRI findings.  A December 2004 electromyography was abnormal and suggested the following diagnoses:  mild left-sided cervical radiculopathy likely involving the C7 nerve root, mild spontaneous activity consistent with mild denervation activity in the right cervical paraspinals.  Mild left-sided ulnar compression neuropathy at the elbow, slight left-sided median compression neuropathy at the wrist (slight left CTS).

At an August 2005 VA neurological examination, the Veteran reported that in November 1975 he was involved in a motor vehicle accident, and incurred a whiplash injury.  He said he had neck pain for two weeks that then subsided.  He reported increased neck pain for the past five to ten years.  He said he was in another motor vehicle accident about 15 years ago but this did not injure his neck.  He complained of neck pain about 60 to 70 percent of the time.  He said that when his neck pain flared up, his neck range of motion was limited by about 70 percent.  He also reported intermittent numbness radiating down to both shoulders and both arms and hands.  He denied any weakness or radiation of pain down into the upper extremities.  During flare-ups he denied any fatigue, weakness, or lack of coordination in the neck.  There were no incapacitating episodes.  Range of motion of the cervical spine was as follows:  flexion to 35 degrees, extension to 35 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left rotation to 70 degrees, and right rotation to 60 degrees.  He reported a significant pulling sensation at the extremes of these motions.  He did not report pain.  He was tender to palpation over the C6-7 area of the spine, and there was no spasm.  On neurological examination, he had 5/5 strength in the upper extremities bilaterally in all muscle groups.  Sensation was intact to light touch in the upper extremities in all dermatomes bilaterally.  He had 1+ upper extremity reflexes bilaterally.  The diagnosis was degenerative disc disease of the cervical spine with radiculopathy down both upper extremities.  There was no change in active or passive range of motion due to repeat motion testing, and no additional losses of range of motion of the involved joints due to pain, weakness, impaired endurance, fatigue, lack of coordination or flare-ups.

SSA records show that the Veteran was denied disability benefits in November 2005.  It was noted that he had degenerative disc disease of the cervical and lumbar spine.

A December 2005 magnetic resonance imaging (MRI) scan of the cervical spine showed stable multi-level degenerative changes most severe at C6-7.

At a July 2006 VA neurological examination, the Veteran complained of neck pain and radiculopathy into his left hand.  He denied any additional injuries to his neck after the initial injury.  The examiner noted that he was right-hand dominant.  On examination, he had a slight shoulder droop on the right; the shoulder was 2 inches lower than the left, and his neck was slightly laterally flexed.  Forward flexion was to 20 degrees, and he could flex further to 35 degrees with pain at the end range.  Extension was performed to 35 degrees with pain at the end range, left and right lateral flexion to 20 degrees with pain at the end range, and left and right rotation was to 40 degrees with pain at the end range.  He did not have any spasms on examination, but did have tenderness along the cervical spine, but none on the paraspinals.  Motor and reflex examination was normal for the upper extremities.  A sensory examination revealed no hypoesthesias.  Sensation was intact to light and sharp sensation, and Tinel's sign was negative bilaterally at the elbow and wrist.  The diagnosis was cervical spine degenerative joint disease.  There was evidence on imaging of moderate to severe foraminal stenoses on the left and mild to moderate stenoses on the right with electromyography studies showing no right cervical radiculopathy.  The examiner indicated that on the current examination, he found no objective evidence of any neuropathies and/or nerve conduction disturbances.

A July 2006 computed tomography scan of the neck showed moderate to severe degeneration of the mid to lower thoracic spine with mild central stenosis at C6.  There was asymmetry of the larynx with the tip of the thyroid cartilage deviated mildly to the left.  There was bilateral neural foramina narrowing in the lower cervical spine. The diagnostic impressions included irregular appearance of the larynx likely the cause of laxity of the vocal cord, which might be secondary to prior trauma, and moderate to severe degenerative changes of the lower cervical spine with bilateral neural foramina narrowing.

In a January 2007 statement, the Veteran contended that he had incapacitating episodes with constant pain and flare-ups of the neck.

A January 2007 orthopedic spine surgery note reflects that the Veteran complained of neck and back pain.  On examination, motor strength in the upper extremities was 4/5 bilaterally.  The examiner observed that the Veteran was not working hard to provide an adequate evaluation of these tests.  Deep tendon reflexes were 1+, and sensation was normal throughout the upper extremities.  The pertinent diagnosis was cervical spine degeneration with some radiculopathy and myeloplastic symptoms.

A February 2007 magnetic resonance imaging (MRI) scan of the cervical spine reflects multilevel degenerative disc disease and facet osteoarthritis, most significant at C6-7 with severe left and moderate right neural foraminal stenosis.  There was no significant interval change.

At a February 2008 VA general medical examination, the Veteran complained of constant cervical spine pain, with flare-ups.  He had not had any incapacitating episodes.  On examination of the cervical spine, there was mild tenderness, with no spasms.  The pain was diffuse throughout the posterior neck.  Range of motion was as follows:  flexion to 40 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 60 degrees, all with pain throughout these motions.  Upper strength, sensation and reflexes are normal to evaluation at this time with no evidence of neuropathies.  There was a mild Tinel's sign in the ulnar groove bilaterally.  The pertinent diagnosis was cervical spine degenerative disc disease with severe foraminal stenosis and radiculopathy.

At a May 13, 2010 VA examination, the examiner noted that the claims file had been reviewed.  The Veteran reported that he had been working as a volunteer at VA for the past six months, and was looking for work.  He reported that he had neck pain after a motor vehicle accident in service, and that the pain gradually improved to the point that it cleared completely.  He said he had no neck pain for ten years or longer.  The examiner indicated that the Veteran apparently began to develop neck pain that seemed to be in association with a second motor vehicle accident that occurred about 20 years ago.  He was a passenger in a vehicle that was struck from behind by another car traveling 50 miles per hour.  The Veteran currently complained of neck pain that was primarily present at night.  He said the pain was at a level of 5-6/10.  It did not flare beyond that point.  The neck pain was significantly less during the day.  He also complained of numbness and pain in the left upper extremity for the past 20 to 25 years, primarily in the deltoid region.  He denied numbness in the arm and forearm, but reported numbness in the fingers of the left hand.  He said the pain in his left upper extremity was primarily in the left shoulder, and was at a level of 5-6/10, and did not flare beyond that point.  He had no pain or numbness in the left upper extremity during the day, but that the pain interfered with his sleep.  

On examination of the cervical spine, range of motion was as follows:  flexion to 30 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 50 degrees.  He had pain with the extremes of range of motion.  There was mild tenderness of the paracervical muscles, but there was no spasm.  The examiner indicated that there was no change in active or passive range of motion during repeat motion testing, and no additional losses of range of motion of the cervical spine due to pain, weakness, impaired endurance, fatigue, incoordination, flare-ups or loss of function.

On neurological examination, strength was normal throughout at 5/5, particularly throughout the left upper extremity.  There was no muscle atrophy, and tone and posture were normal.  Reflexes were slightly decreased in the left triceps at 1+ when compared to the right at 2+.  All other upper extremity reflexes are 2+ and equal.  On sensory examination, the Veteran reported decreased pain sensation on the volar aspects of all fingers in both hands as well as the palms.  There was some decreased pin sensation on the dorsal aspect of all fingers, but sensation in the dorsal aspect of the hand was normal.  There was no sensory loss in the upper extremities otherwise.  Position and vibratory sense were normal.  The diagnosis was degenerative disc disease with prominent spondylitic changes in the cervical spine primarily at C6-7 on the left side.  The Veteran had signs and symptoms suggesting left C7 nerve root compromise.  These findings are rather subtle with slightly decreased triceps reflexes on the left side and some slight evidence of denervation in the pronator teres muscle in the left upper extremity.  The examiner opined that the degenerative disc disease along with the subtle C7 radiculopathy symptoms, are most likely caused by or a result of the motor vehicle accident the Veteran was involved in some 20 to 25 years ago, and not secondary to the cervical strain the Veteran experienced in November 1975.  

Cervical Spine Prior to May 13, 2010

After a careful review of the record, the Board finds that an increased rating in excess of 10 percent is not warranted for the Veteran's residuals of whiplash injury of the cervical spine during the period prior to May 13, 2010.

In order to be entitled to the next-higher 20 percent rating under Diagnostic Code 5237, the evidence must show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board finds no support for a 20 percent rating under Diagnostic Code 5237 based on the orthopedic manifestations of the Veteran's cervical spine disability. Indeed, range of motion testing on multiple VA examinations during the period prior to May 2010 reflect forward flexion of the cervical spine to no worse than 35 degrees.  Combined range of motion of the cervical spine during these multiple examinations was not shown to be less than 170 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record indicates consistent complaints of neck/cervical spine pain.

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation, during the period of the rating period prior to May 13, 2010.  Indeed, the objective findings consistently show forward flexion in excess of 30 degrees, and for the most part, well over 30 degrees.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect during the period prior to May 13, 2010.

Cervical Spine From May 13, 2010

After a careful review of the record, the Board finds that an increased rating in excess of 20 percent is not warranted for the Veteran's residuals of whiplash injury of the cervical spine during the period from May 13, 2010.

In order to be entitled to the next-higher 30 percent rating under Diagnostic Code 5237, the evidence must show forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

The Board finds no support for a 30 percent rating under Diagnostic Code 5237 based on the orthopedic manifestations of the Veteran's cervical spine disability. Indeed, range of motion testing on VA examination in May 13, 2010 reflects forward flexion of the cervical spine to no worse than 30 degrees.  Ankylosis was not shown.  

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, 8 Vet. App. 202, 206-07 (1995).  In this regard, the record indicates consistent complaints of neck/cervical spine pain.

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 30 percent evaluation, during the period of the rating period from May 13, 2010.  Indeed, the objective findings show forward flexion to no worse than 30 degrees.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 20 percent evaluation in effect during the period prior to May 13, 2010.

Other Spine Considerations

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. That code section provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides for a 20 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

The evidence here does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5243.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes.  There are no other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 10 percent for service-connected residuals of whiplash injury of the cervical spine prior to May 13, 2010, and no basis for a rating in excess of 20 percent from that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Paresthesia of the Left Upper Extremity

The RO has rated the Veteran's service-connected paresthesia of the left upper extremity as 10 percent disabling under Diagnostic Code 8616, pertaining to neuritis of the ulnar nerve.

Records show that the Veteran is right-handed, and thus his left upper extremity is his non-dominant (minor) extremity.

Disabilities of the ulnar nerve are rated under the criteria of 38 C.F.R. § 4.124a (Diseases of the Peripheral Nerves), Diagnostic Code 8516 (complete or incomplete paralysis), Diagnostic Code 8616 (neuritis) and Diagnostic Code 8717 (neuralgia).  The rating criteria for all these Codes are as follows.  A rating of 10 percent is awarded for mild incomplete paralysis of the minor extremity.  A rating of 20 percent is awarded for moderate incomplete paralysis of the minor extremity.  A rating of 30 percent is awarded for severe incomplete paralysis of the minor extremity.  A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

While recognizing the above findings of pain and numbness, the Board finds that the neurologic impairment associated with the service-connected paresthesia of the left upper extremity are comparable to mild, incomplete paralysis of the ulnar nerve.  Hence, a 10 percent rating and no more is warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8616.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, and 4.124.  Here, the findings consist of complaints of pain and numbness.  The weight of the evidence shows full strength of the left upper extremity, and some of the examinations have shown little to no neuropathy of the left upper extremity.  The constellation of manifestations expected for moderate neuropathy is not present.

The Board finds the appellant's own reports of symptomatology to be credible. However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that throughout the rating period on appeal, the currently assigned 10 percent rating is warranted and no more.  Accordingly, a rating higher than 10 percent disabling for paresthesia of the left upper extremity is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

The discussion above reflects that the symptoms of the Veteran's cervical spine disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating in excess of 10 percent for residuals of whiplash injury of the cervical spine is denied, during the period prior to May 13, 2010.

An increased rating in excess of 20 percent for residuals of whiplash injury of the cervical spine is denied, during the period from May 13, 2010.

A higher initial rating in excess of 10 percent for service-connected paresthesia of the left upper extremity is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


